Citation Nr: 0109231	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B. W. and D. P.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active military duty from September 
1963 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO), which granted service connection for PTSD 
with alcohol abuse and assigned a 50 percent disability 
rating, effective from May 5, 1999.

The veteran and two friends from a Vet Center outpatient PTSD 
group testified at a Board videoconference hearing before the 
undersigned Member of the Board in February 2001.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  In order to give the veteran every 
consideration with respect to the present appeal, and to 
ensure compliance with VCAA, it is the Board's opinion that 
more medical evidence is needed to determine the severity of 
veteran's PTSD with alcohol abuse.

VA outpatient treatment reports from February to August 1999 
show treatment for PTSD with reports of passive suicide 
thoughts, nightmares, intrusive thoughts and distress when 
exposed to reminders of the Vietnam War, decreased 
concentration, diminished interest, tension headaches, some 
sense of foreshortened future, difficulty falling or staying 
asleep, irritability or outbursts of anger, hypervigilance, 
exaggerated startle response, and efforts to avoid thoughts 
or feelings associated with the trauma and to avoid 
activities or situations that aroused memories of the trauma.  
Diagnoses included continuous and severe alcohol dependence, 
chronic tension headaches, and PTSD.  The veteran's Global 
Assessment of Functioning (GAF) score ranged from 45 and 60.  
See American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV) adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126 
(2000).

At an October 1999 VA PTSD examination, the examiner noted 
that the veteran had had two tours of duty in Vietnam and 
reported intrusive memories of combat daily, nightmares, 
emotional and physiological reactions when he encountered 
Vietnamese Americans, diminished interest, avoidance of 
people and war-related television programs, a foreshortened 
sense of future, chronic sleep disturbances, irritability and 
poor temper control, poor concentration, hypervigilance, 
exaggerated startle response, and drinking to deal with 
anxiety and sleep problems.  On examination, the veteran's 
immediate recall was within normal limits but his 
concentration was slightly impaired.  He related that he had 
low energy, frequent crying spells and infrequent panic 
attacks.  The veteran mentioned that he had a passive death 
wish.  His temporal orientation was off by five days and his 
judgment was moderately impaired.  The veteran had problems 
answering abstract questions.  He reported flashbacks and 
auditory hallucinations related to his combat experiences.  
The veteran also showed depressive symptoms reasonably 
assumed to be secondary to PTSD.  The examiner noted that the 
veteran's PTSD and alcohol abuse should be considered 
mutually exacerbating, especially with difficulties with 
concentration, sleep, irritability and social isolation.  
Diagnoses included chronic, severe PTSD, depressive symptoms 
secondary to PTSD, chronic headaches and continuous alcohol 
abuse.  The veteran's GAF score was 45.  In an October 1999 
addendum, the examiner opined that it was unlikely that the 
veteran's alcohol abuse was solely caused by his PTSD and 
that it was as likely as not that the veteran's PTSD had 
chronically aggravated his alcohol abuse.

Service connection for PTSD with secondary alcohol abuse was 
granted by a February 2000 RO decision, which assigned a 50 
percent disability rating, effective from May 5, 1999.  In 
that decision, the RO stated that the veteran's alcohol abuse 
would be evaluated with his PTSD with no additional 
compensation payable for disability due to alcohol abuse 
pursuant to Section 8052 of the Omnibus Budget Reconciliation 
Act of 1990 (OBRA), Pub. L. No. 101-508, 104 Stat. 1388, 
1388-91.  However, the United States Court of Appeals for the 
Federal Circuit in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), held that 38 U.S.C.A. § 1110, as amended by OBRA, 
does not preclude compensation for an alcohol abuse 
disability secondary to a service-connected disability or the 
use of an alcohol abuse disability as evidence of the 
increased severity of a service-connected disability. 

The veteran was hospitalized and treated for PTSD at the VA 
Medical Center (VAMC) for two months between June and August 
2000.  His GAF score was 38 on admission and 40 on discharge.

A September 2000 rating decision granted the veteran a 
temporary total rating (TTR) under 38 C.F.R. § 4.29 for a 
hospitalization over 21 days from June through August 2000 
and assigned a 50 percent rating for PTSD, effective from 
September 1, 2000.

At his February 2001 videoconference hearing, the veteran 
testified that he had flashbacks, nightmares, problems with 
irritability and anger, and panic attacks 2 to 4 times a 
week.  He also reported that he went to both a PTSD group 
therapy and individual therapy session weekly and indicated 
that he had relationship problems with his girlfriend and his 
children and that the only friends he had were D. P. and B. 
W., who had accompanied him to his hearing.  He testified 
that he was depressed, had thought of suicide and could not 
hold a job.  The veteran read a statement from his 
girlfriend, which described the veteran's startle reaction, 
hypervigilant, moodiness, anger, and problems with sleep, 
headaches and memory.  B. W. testified that for the past 30 
years the veteran had tried to compensate, that he was quick 
tempered and had held different jobs.  Although D. P. also 
testified, his testimony was inaudible.

The Board acknowledges that the veteran's representative, in 
a May 2000 VA Form 646, asserted that VA had failed to 
provide an adequate examination of the veteran's condition 
when was in the active phase, citing Ardison v. Brown, 6 Vet. 
App. 405 (1994), and noted that the veteran's hallucinations 
along with his GAF score warranted a higher rating.  
Moreover, the Board observes that the veteran was not 
reevaluated after his 2000 hospital discharge and claimed, at 
the February 2001 videoconference hearing, that his PTSD had 
worsened since the most recent VA examination and that he 
could not hold a job because of his PTSD.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  Under these circumstances, 
the Board is of the opinion that a VA psychiatric examination 
to determine the current severity of the veteran's PTSD with 
secondary alcohol abuse is warranted.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).

The RO should also determine if there are any additional 
treatment records relating to the evaluation of, and 
treatment for, the veteran's PTSD and alcohol abuse.  In this 
regard, the Board notes that, after discharge from the VAMC 
in August 2000, the veteran was scheduled for a follow-up 
appointment and that the veteran had testified that he 
received both group and individual therapy on a weekly basis.  
No VA outpatient treatment records since August 1999 are 
associated with the file.  All relevant treatment records, VA 
and non-VA should be secured.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).

Finally, the Board finds in reviewing the transcript of the 
videoconference hearing held in February 2001 that part of 
the veteran's testimony and the testimony from  D. P. was not 
transcribed.  The RO should contact the veteran's 
representative to determine if the veteran wants a new 
hearing, in light of the incomplete hearing transcript.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his PTSD and alcohol abuse.  
The RO should then secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2000).

2.  The RO should contact the veteran 
representative to determine if the 
veteran wants a new hearing.
 
3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to determine the 
severity of his service-connected PTSD 
with secondary alcohol abuse.  The claims 
file and this order must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  All tests and studies 
deemed necessary should be accomplished, 
and all findings should be reported.  
After reviewing the claims file and 
examining the veteran, the examiner 
should clearly report all clinical 
findings in detail and record a GAF scale 
score due solely to the veteran's PTSD 
with alcohol abuse.  The examiner should 
clearly outline the rationale for any 
opinion expressed.  

4.  The RO also is requested to review 
the file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

5.  After completion of the above, the RO 
should review the expanded record and 
adjudicate the issue of whether the 
assignment of an initial rating in excess 
of 50 percent is warranted for the 
veteran's PTSD with secondary alcohol 
abuse (with consideration of Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
wherein it was held that 38 U.S.C.A. 
§ 1110, as amended by OBRA, does not 
preclude compensation for an alcohol 
abuse disability secondary to a service-
connected disability) and whether the 
veteran is entitled to staged ratings in 
accord with Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefit sought 
is not granted in full, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


